Title: To Thomas Jefferson from Mary Jefferson Bolling, 6 April 1791
From: Bolling, Mary Jefferson
To: Jefferson, Thomas



Dear Brother
Chesnut Grove april 6 1791

I receiv’d the favour of yours dateed october wherin I found a total disappointment of the happiness I had long flattered my self with of seeing you, it being at a time that our distress cannot be  describ’d. It is too much for my pen so that I will not trouble you with it. You must now permit me to hail you grandfather and I do Sincearly congratulate you on the happy occation of pat’cyes safe recovry. Wee anticipate the pleashure of seeing you this spring as your anxiety must be very great to see the little Stranger.
I am sorry to tell you our sister Carrs ill health becomes seriously alarming. She has an obstanate languid fever that does not intermit for two or three days. When they leave her she is considerable weakened and they return very frequently. I very much fear these are dropsical simtoms. I have long wisht an oppertunity of answering yours. Had it not have been for Mr. Epps’s politeness to me it was uncertain when I should have been gratified. Mr. Bolling Joins in love to you and apologyes for his negligence. The rest of my family Join in love. Adieu my dear brother may every blessing this life affords attend you are the most ardent wishes of your affectionate Sister

Mary Bolling

